95 S.E.2d 133 (1956)
245 N.C. 72
Mrs. Lasenia MURCHISON
v.
WASHINGTON TERRACE APARTMENTS, Incorporated, a corporation.
No. 456.
Supreme Court of North Carolina.
November 21, 1956.
*134 E. A. Solomon, Jr. and Mordecai, Mills & Parker, Raleigh, for plaintiff appellant.
Ruark, Young & Moore, Raleigh, for defendant appellee.
PER CURIAM.
The evidence shows that "A" Street is paved to a width of ten feet. There are no sidewalks paralleling the street, but there are sidewalks leading from the street to the various apartment houses. Where plaintiff fell, the sidewalk is approximately one and one-half inches higher than "A" Street. Plaintiff describes her fall and its cause thus: "I went out of the back door of my sister's house, with my four-year-old son on my left and I was holding his hand with my left handwent through her back yardwhen I got to `A' Street, I turned to my left and went about 60 feet before I was to turn to go on toward home. I attempted to turn on A Street to go up the sidewalk that leads to apartments A-11 and A-12, and just as I entered the sidewalk, I stepped on the sidewalk with my left foot and my right foot tripped on a raised portion of the sidewalk, and I fell about 2 or 3 feet up the sidewalk and fell on this glass and cut my hand very seriously."
To elevate a sidewalk an inch or two above the street is almost universally done. Such method of construction does not indicate negligence. That plaintiff should, in stepping from the street to the sidewalk, stumble and fall because the sidewalk was an inch or two higher than the street does not indicate that defendant was in any wise negligent. That plaintiff, in falling, should cut her hand is unfortunate but cannot impose any responsibility on the defendant. Plaintiff offered no evidence tending to show when or how the glass on which she cut her hand got there. The judgment is
Affirmed.
JOHNSON, J., not sitting.